127 Ga. App. 635 (1972)
194 S.E.2d 585
CULVERHOUSE
v.
JACKSON.
47381.
Court of Appeals of Georgia.
Submitted September 5, 1972.
Decided November 28, 1972.
Lee Payne, for appellant.
Curtis M. Cook, John W. Bland, Jr., for appellee.
BELL, Chief Judge.
A physician in an action to recover for professional services rendered has the burden of proving their value as represented by the ordinary and reasonable fee for the services. Fincher v. Davis, 27 Ga. App. 494 (108 S.E. 905); Yeates v. Boyd, 50 Ga. App. 331 (177 S.E. 921). In this action in which a physician alleged an amount due on account, the defendant filed a verified answer denying the amount of the indebtedness. The case was tried by the court without a jury and judgment was rendered in the amount sued for. At trial the only evidence presented by plaintiff to prove the debt was the *636 testimony of defendant upon cross examination. The defendant admitted that his wife was treated by the plaintiff, that he acknowledged receipt of a bill for services rendered to his wife in the amount sought in this suit, and that he had not paid it. No proof was submitted as to the ordinary and reasonable value of the services. Thus the evidence was insufficient to authorize the judgment.
Judgment reversed. Evans and Stolz, JJ., concur.